Appeal by the defendant, as limited *591by his motion, from three amended sentences of the Supreme Court, Kings County (Pesce, J.), all imposed July 29,1987.
Ordered that the appeal from the amended sentence imposed July 29, 1987 under indictment No. 7081/83 is dismissed, as that amended sentence was superseded by a second amended sentence of the same court imposed September 21, 1989; and it is further,
Ordered that the amended sentences imposed under indictments Nos. 5204/83 and 3707/84 are affirmed. No opinion. Thompson, J. P., Kunzeman, Sullivan and Miller, JJ., concur.